Citation Nr: 1712650	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  13-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a neck/cervical spine disability, to include as secondary to the service-connected right shoulder disability.  

2.  Entitlement to service connection for a neurological disability of the bilateral upper extremities, to include as secondary to the service-connected right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In March 2015, the Board remanded this appeal for additional evidentiary development.  All requested development has been completed and the appeal has been returned to the Board for further consideration.  

However, for reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals the Veteran has been diagnosed with cervical degenerative disc disease and cubital tunnel syndrome (a neurologic disorder) affecting both of his upper extremities.  See June 2012 VA examination reports.  The Veteran has asserted that his cervical spine and bilateral upper extremity neurologic disabilities were either caused or aggravated by his service-connected right shoulder disability.  In February 2012, the Veteran reported that his neck condition had worsened over time because of compensating for the pain in his right shoulder and that his doctors have told him that his arm and neck conditions are related to his right shoulder injury.  

In this context, the evidence shows the Veteran's service-connected right shoulder disability is manifested by decreased, painful range of motion and weakness.  See VA examination reports dated July 2006, June 2012, and April 2017.  

In March 2015, the Board remanded the claims on appeal in order to obtain a medical opinion that addressed whether the Veteran's cervical spine and bilateral upper extremity neurologic disabilities were caused or aggravated by his service-connected right shoulder disability.  In remanding the claims, the Board noted that, while the evidentiary record contained a negative nexus opinion, the explanation given in support of the opinion was inadequate.  In this regard, the record reflects that the clinician who conducted the June 2012 VA examinations stated that there is no correlation or evidence that supports relating the Veteran's neurologic or cervical spine disabilities to his right shoulder disability because the latter is due to trauma, repetitive motion injury, or both.  However, the Board noted that this rationale failed to explain why a disability due to trauma or repetitive motion would preclude the possibility of causing or aggravating the claimed neurologic or cervical spine disabilities.  

In October 2015, a VA orthopedic specialist reviewed the record and opined that "there is no medical nexus between cervical spine degenerative disc disease and shoulder arthritis or arthroplasty, thus there is no direct [service connection] nexus nor an aggravation nexus."  The October 2015 VA examiner provided the exact same opinion with respect to the Veteran's cubital tunnel syndrome.

Unfortunately, the October 2015 VA opinions are deemed inadequate because they fail to explain why there is no medical nexus between the claimed disabilities and the Veteran's service-connected right shoulder disability.  Indeed, the opinions are expressed in terms of a bare conclusion and simply assert that there is no medical nexus between the claimed disabilities and the right shoulder disability, without any further specificity or discussion of the facts that support the conclusions.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  As a result, the evidentiary record is in the same posture as it was at the time of the March 2015 remand, as there is no competent medical opinion of record that adequately addresses whether the Veteran's claimed neurologic or cervical spine disabilities are caused or aggravated by his service-connected right shoulder disability.  

Accordingly, the Board concludes that an additional medical opinion is needed that adequately addresses the foregoing.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the October 2015 VA opinion.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current cervical spine and bilateral upper extremity neurologic disabilities (a) were caused by OR (b) is or has been aggravated (worsened beyond natural progression) by his service-connected right shoulder disability, to include any functional impairment caused thereby.  

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions.

A rationale must be provided for each opinion.  If a rationale cannot be made without resort to mere speculation, this must also be fully explained.

2. After completing the above and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



